UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q/A (Amendment No. 1) x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2013 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 333-151909 SWISSINSO HOLDING INC. (Exact Name of Registrant as Specified in its Charter) Delaware (State or Other Jurisdiction of Incorporation or Organization) 90-0620127 (I.R.S. Employer ID Number) PSE – Parc Scientifique de l’EPFL Route J.D. Colladon Building D – 3rd Floor 1015 Lausanne, Switzerland (Address of Principal Executive Offices) (011) 41 21 693 8640 (Registrant’s Telephone Number, Including Area Code) (Former Name, Former Address and Former Fiscal Year, if Changed Since Last Report) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yesx No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yeso No x As of May 20, 2013,there were outstanding 134,465,321 shares of Common Stock, par value $0.0001 per share. Explanatory Note The purpose of this Amendment No. 1 to SwissINSO Holding Inc.QuarterlyReport on Form 10-Q for the quarterly period ended March 31, 2013 ("Form 10-Q"), filed with the Securities and Exchange Commission on May 20, 2013 is to correct two typographical errors on the Consolidated Statements of Cash Flows and on the Consolidated Statements of Changes in Stockholders' Deficit and to furnish Exhibit 101 to the Form 10-Q in accordance with Rule 405 of Regulation S-T. Exhibit 101 to this report provides the condensed consolidated financial statements and related notes from the Form 10-Q formatted in XBRL (eXtensible Business Reporting Language). No other changes have been made to the Form 10-Q. TABLE OF CONTENTS Page PART IFINANCIAL INFORMATION Item 1. Financial Statements. 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 17 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 19 Item 4. Controls and Procedures. 19 PART IIOTHER INFORMATION Item 1. Legal Proceedings. 20 Item 1A. Risk Factors. 20 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 20 Item 3. Defaults Upon Senior Securities. 20 Item 4. Mine Safety Disclosures. 20 Item 5. Other Information. 20 Item 6. Exhibits. 20 2 PART I FINANCIAL INFORMATION Item 1.Financial Statements. SWISSINSO HOLDING INC. (A Development Stage Company) CONSOLIDATED BALANCE SHEETS As of March 31, 2013 (Unaudited) and December 31, 2012 March 31 December 31 UNAUDITED ASSETS CURRENT ASSETS Cash $ $ Prepaid assets Other receivables Inventory - - Total current assets NON-CURRENT ASSETS Property and equipment, net Deferred debt issuance cost, net - - Total non-current assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT CURRENT LIABILITIES Accounts payable $ $ Accrued expenses Accrued payroll and benefits Promissory notes Loans Total current liabilities NON-CURRENT LIABILITIES Accrued interest on notes payable Convertible notes payable Stock warrants liability Total non-current liabilities TOTAL LIABILITIES STOCKHOLDERS' DEFICIT Stockholders' deficit : 10,000,000 preferred shares, $0.0001 par value - - Issued and outstanding shares : 0 Authorized : 200,000,000 common shares, $0.0001 par value Issued and outstanding shares : 134,265,321 and 101,469,293 Additional paid in capital Deficit accumulated during development stage ) ) Accumulated other comprehensive income Total stockholders' deficit ) ) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT $ $ The accompanying notes are an integral part of these consolidated financial statements. 3 SWISSINSO HOLDING INC. (A Development Stage Company) CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME (LOSS) FOR THE THREE MONTHS ENDED MARCH 31, 2 AND FOR THE PERIOD SINCE INCEPTION, JUNE 1, 2, 2013 UNAUDITED For The Three Months Ended Inception March 31, 6/1/2006 to 03/31/2013 REVENUES $
